CLAIMS 1-6 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Applicant’s Preliminary Amendment filed October 04, 2021 and Information Disclosure Statement filed March 23, 2020, have been received and entered into the application.
Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered by the Examiner.
Allowable Claims
	Claims 1-4 are in condition for allowance.
Claim Objection
	Claim 6 is objected to as depending from a rejected base claim, but is otherwise in condition for allowance.
Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohoon et al., (WO 2013/120086 A1, cited by Applicant) who teaches a method for inhibiting proliferation or survival of a sarcoma cell, i.e., treating sarcoma, through contacting a sarcoma cell in the body of a subject, i.e., administering, an effective amount of cysteamine, (see, at least, claims 1, 3, 6, 9 and 12 of Dohoon et al.).
Accordingly, claim 5 is deemed properly rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        June 06, 2022